Court of Appeals
of the State of Georgia

                                                              ATLANTA, April 28, 2015

The Court of Appeals hereby passes the following order

A15D0344. IN THE INTEREST OF: J. L. D. et al., CHILDREN (FATHER) .


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

14714J0932 14714J0933 14714J0934 14714J0935 14714J0936 14714J0937 14714J0938




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, April 28, 2015.

                                           I certify that the above is a true extract from the minutes of
                                      the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.